ASSET PURCHASE AND SALE AGREEMENT between Escondido Resources LP as "Seller" and Swift Energy Operating, LLC as "Buyer" Dated as of September 4, 2007 Exhibit 507982 TABLE OF CONTENTS Page ARTICLE I PROPERTIES TO BE SOLD AND PURCHASED 1 Section 1.1. Assets Included. 1 Section 1.2. Assets Excluded. 2 ARTICLE II PURCHASE PRICE 4 Section 2.1. Purchase Price. 4 Section 2.2. Accounting Adjustments. 4 Section 2.3. Closing and Post-Closing Accounting Settlements. 5 Section 2.4. Payment of Adjusted Purchase Price. 6 Section 2.5. Allocation of Purchase Price. 6 ARTICLE III THE CLOSING 6 ARTICLE IV REPRESENTATIONS AND WARRANTIES OF SELLER 7 Section 4.1. Organization and Existence. 7 Section 4.2. Power and Authority. 7 Section 4.3. Valid and Binding Agreement. 7 Section 4.4. Non-Contravention. 7 Section 4.5. Approvals. 7 Section 4.6. Pending Litigation. 8 Section 4.7. Contracts. 8 Section 4.8. Commitments, Abandonments or Proposals. 9 Section 4.9. Production Sales Contracts. 9 Section 4.10. Plugging and Abandonment. 9 Section 4.11. Permits. 9 Section 4.12. Payment of Expenses. 9 Section 4.13. Compliance with Laws. 10 Section 4.14. Imbalances; Prepayments. 10 Section 4.15. Intellectual Property. 10 Section 4.16. Taxes. 10 Section 4.17. Fees and Commissions. 11 Section 4.18. Operations. 11 Section 4.19. Environmental Laws. 11 Section 4.20. Wells. 11 Section 4.21. Disclaimer of Warranties. 11 ARTICLE V REPRESENTATIONS AND WARRANTIES OF BUYER 12 Section 5.1. Organization and Existence. 12 Section 5.2. Power and Authority. 12 Section 5.3. Valid and Binding Agreement. 12 Section 5.4. Non-Contravention. 13 Section 5.5. Approvals. 13 Section 5.6. Pending Litigation. 13 Section 5.7. Knowledgeable Purchaser. 13 Section 5.8. Funds. 14 Section 5.9. Qualified Leaseholder. 14 Section 5.10. Fees and Commissions. 14 ARTICLE VI CERTAIN COVENANTS OF SELLER PENDING CLOSING 14 Section 6.1. Access to Files. 14 Section 6.2. Conduct of Operations. 14 Section 6.3. Restrictions on Certain Actions. 14 Section 6.4. Seller's Confidentiality Obligation. 15 Section 6.5. Payment of Expenses. 16 Section 6.6. Preferential Rights and Third Party Consents. 16 ARTICLE VII ADDITIONAL PRE-CLOSING AND POST-CLOSING AGREEMENTS OF BOTH PARTIES 16 Section 7.1. Reasonable Best Efforts. 16 Section 7.2. Notice of Litigation. 16 Section 7.3. Notification of Certain Matters. 17 Section 7.4. Fees and Expenses. 17 Section 7.5. Public Announcements. 17 Section 7.6. Casualty Loss Prior to Closing. 17 Section 7.7. Governmental Bonds. 18 Section 7.8. Assumed Obligations. 18 Section 7.9. Books and Records. 18 Section 7.10. Suspended Funds. 18 Section 7.11. Letters-in-Lieu. 18 Section 7.12. Logos and Names. 18 Section 7.13. Covenant Regarding Joint Account. 18 Section 7.14. Further Assurances. 19 ARTICLE VIII DUE DILIGENCE EXAMINATION 19 Section 8.1. Title Due Diligence Examination. 19 Section 8.2. Environmental Due Diligence Examination. 22 Section 8.3. Disputes Regarding Title Defects or Environmental Defects. 24 Section 8.4. Adjustments to Purchase Price for Defects. 24 Section 8.5. Buyer Indemnification. 25 ARTICLE IX CONDITIONS PRECEDENT TO THE OBLIGATIONS OF THE PARTIES Section 9.1. Conditions Precedent to the Obligations of Buyer. 26 Section 9.2. Conditions Precedent to the Obligations of Seller. 27 ARTICLE X TERMINATION, AMENDMENT AND WAIVER 28 Section 10.1. Termination. 28 Section 10.2. Effect of Termination. 28 Section 10.3. Amendment. 29 Section 10.4. Waiver. 29 ARTICLE XI SURVIVAL OF REPRESENTATIONS, WARRANTIES AND COVENANTS; INDEMNIFICATION 29 Section 11.1. Survival. 29 Section 11.2. Seller's Indemnification Obligations. 29 Section 11.3. Buyer's Indemnification Obligations. 30 Section 11.4. Net Amounts. 30 Section 11.5. Indemnification Proceedings. 31 Section 11.6. Indemnification Exclusive Remedy. 31 Section 11.7. Limited to Actual Damages. 31 Section 11.8. Indemnification Despite Negligence. 32 Section 11.9. Limits on Liability. 32 ARTICLE XII MISCELLANEOUS MATTERS 32 Section 12.1. Notices. 32 Section 12.2. Entire Agreement. 33 Section 12.3. Injunctive Relief. 33 Section 12.4. Binding Effect; Assignment; No Third Party Benefit. 33 Section 12.5. Severability. 34 Section 12.6. GOVERNING LAW. 34 Section 12.7. Counterparts. 34 Section 12.8. WAIVER OF CONSUMER RIGHTS. 34 Section 12.9. Competition. 34 ARTICLE XIII DEFINITIONS AND REFERENCES 34 Section 13.1. Certain Defined Terms. 34 Section 13.2. Certain Additional Defined Terms. 38 Section 13.3. References, Titles and Construction. 39 507 ASSET PURCHASE AND SALE AGREEMENT THIS ASSET PURCHASE AND SALE AGREEMENT dated September 4, 2007, is made by and between Escondido Resources LP, a Texas limited partnership ("Seller"), and Swift Energy Operating, LLC, a Texas limited liability company ("Buyer"). RECITALS: A.Seller desires to sell, assign and convey to Buyer, and Buyer desires to purchase and accept from Seller, certain oil and gas properties and related assets located in the counties of Dimmit, La Salle, and Webb, State of Texas owned and held by Seller. B.Seller and Buyer deem it in their mutual best interests to execute and deliver this Agreement. NOW, THEREFORE, in consideration of the foregoing Recitals and the mutual covenants and agreements contained herein, Seller and Buyer do hereby agree as follows: AGREEMENT: ARTICLE I Properties To Be Sold and Purchased Section 1.1.Assets Included. Subject to Section1.2, Seller agrees to sell and Buyer agrees to purchase, for the consideration hereinafter set forth, and subject to the terms and provisions herein contained, the following described properties, rights and interests: (a)All of Seller's right, title and interest in and to those properties described in ExhibitI attached hereto and made a part hereof for all purposes; (b)Without limitation of the foregoing but subject to Section1.2, all other right, title and interest (of whatever kind or character, whether legal or equitable, and whether vested or contingent) of Seller in and to the oil, gas and other minerals in and under or that may be produced from the lands described in ExhibitI hereto (including interests in Leases covering such lands, overriding royalties, carried, backin, farmout, farmin, reversionary interest, production payments and net profits interests in such lands or such Leases, and fee mineral interests, fee royalty interests and other interests in such oil, gas and other minerals), whether such lands be described in a description set forth in such ExhibitI or be described in such ExhibitI by reference to another instrument (and without limitation by any depth limitations that may be set forth in such ExhibitI or in any such instrument so referred to for description), even though Seller's interest in such oil, gas and other minerals may be incorrectly described in, or omitted from, such ExhibitI; (c)All rights, titles and interests of Seller in and to, or otherwise derived from, all presently existing and valid oil, gas or mineral unitization, pooling, or communitization agreements, declarations and/or orders and in and to the properties covered and the units created thereby (including all units formed under orders, rules, regulations, or other official acts of any federal, state, or other authority having jurisdiction, voluntary unitization agreements, 507982 (d)designations and/or declarations) relating to the properties described in paragraphs(a) and (b) above; (e)All rights, titles and interests of Seller in and to all presently existing and valid production sales (and sales related) contracts, operating agreements, and other agreements and contracts which relate to any of the properties described in paragraphs(a), (b) and (c) above, or which relate to the exploration, development, operation, or maintenance thereof or the treatment, storage, transportation or marketing of production therefrom (or allocated thereto); (f)All rights, titles and interests of Seller in and to all materials, supplies, machinery, equipment, improvements and other personal property and fixtures (including all wells, wellhead equipment, pumping units, flowlines, tanks, buildings, injection facilities, saltwater disposal facilities, compression facilities, gathering systems, and computer equipment located on the lands covered by the properties described above which is necessary to operate such properties), and all easements, rights-of-way, surface leases and other surface rights, all Permits and licenses, and all other appurtenances being used or held for use in connection with, or otherwise related to, the exploration, development, operation or maintenance of any of the properties described in paragraphs(a), (b) and (c) above, or the treatment, storage, transportation or marketing of production therefrom (or allocated thereto); and (g)Subject to Section 1.2, all of Seller's lease files, title files, curative reports and information, abstracts and title opinions, division order files, unitization files, contract files, land surveys and maps (including those in electronic or digital format), data sheets, land and mineral owner correspondence, joint operating agreement files, environmental and regulatory files and reports, operational files and engineering, production records, well files, accounting records relating directly to the properties described above (but not including general financial and accounting records), seismic records and surveys (to the extent freely assignable to Buyer without restrictions of any kind), gravity maps, electric logs, geological or geophysical data and records, (to the extent freely assignable to Buyer without restrictions of any kind), paleontological, geochemical and technical files, analyses, interpretations, and other files, documents and records (including data and records in electronic or digital format) of every kind and description which relate to the properties described above (collectively the "Records"), that Seller has the right, power and authority to sell, transfer, convey or disclose to Buyer.
